



COURT OF APPEAL FOR ONTARIO

CITATION: Lin v. ICBC Vancouver Head Office, 2016 ONCA 788

DATE: 20161026

DOCKET: M46645

Simmons, LaForme and Pardu JJ.A.

BETWEEN

Katherine Lin

Appellant/Plaintiff/Moving Party

and

ICBC
    Vancouver Head Office

Employment
    Standards Branch Lower Mainland Region, BC

Ombudsman
    BC

Human
    Right BC

Amazing
    Grace Christian Fellowship

Xiaoan
    Zhou

Guang
    Rong and Li Hai

Grace
    Point Church

Pro Bono
    Law Ontario

Employment
    Insurance Commission

Liu Lun

Defendants/Respondents

Katherine Lin, in person

Stewart Phillips, for the respondent the Attorney
    General of Canada [improperly named as the Employment Insurance Commission]

Heard: in writing

ENDORSEMENT

[1]

Ms. Lin moves
for leave to appeal an order of
    the Divisional Court. The leave motion has been referred to this panel under
    rule 2.1 of the

Rules of
    Civil Procedure
,

O. Reg. 194.

[2]

Ms. Lins action was dismissed under rule 2.1 by
    order of a Superior Court judge dated April 4, 2016. Ms. Lin appealed to the
    Divisional Court. By order dated June 20, 2016, the Divisional Court dismissed
    her appeal under rule 2.1 because the amount claimed in the statement of claim
    exceeded $50,000 and the appeal, therefore, did not fall within the
    jurisdiction of the Divisional Court: s. 19(1.2) of the
Courts
    of Justice Act
,

R.S.O. 1990, c. C.43.

[3]

We agree that the Divisional Court had no jurisdiction
    to entertain Ms. Lins appeal for the reason it stated. The motion for leave to
    appeal is therefore devoid of merit and is accordingly dismissed under rule
    2.1.

Janet Simmons
    J.A.

H.S. LaForme
    J.A.

G. Pardu J.A.


